 Brian J. Stibitz, Bar No. 7711184
 REEVES AMODIO LLC
 500 L Street, Suite 300
 Anchorage, AK 99501
 Telephone: (907) 222-7100
 Facsimile: (907) 222-7199
 brian@reevesamodio.com

 Attorneys for Defendant
 Christopher L. Gordon



                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA

 UNITED STATES OF AMERICA,                  )
                                            )
                    Plaintiff,              )   Docket No.: 4:19-cr-00009-RRB-SAO
                                            )
 vs.                                        )
                                            )
 CHRISTOPHER L. GORDON,                     )
                                            )
                    Defendant.              )   ENTRY OF APPEARANCE
                                            )
                                            )


       Brian J. Stibitz, of the law firm Reeves Amodio, LLC, hereby enter appearance on

behalf of the defendant CHRISTOPHER L. GORDON in the above-captioned case and

requests all further pleadings, orders, correspondence and memoranda be served upon

him.




ENTRY OF APPEARANCE                                                       Page 1 of 2
USA v. Gordon
Case No. 4:19-cr-00009-RRB-SAO
Dated: Anchorage, Alaska
       August 7, 2019

                                           REEVES AMODIO, LLC
                                           Attorneys for Defendant
                                           CHRISTOPHER L. GORDON


                                     By: /s/ Brian Stibitz
                                         Brian Stibitz
                                         500 L Street, Suite 300
                                         Anchorage, Alaska 99501
                                         Tel: 907-222-7100
                                         Fax: 907-222-7199
                                         Email: brian@reevesamodio.com


Certificate of Service
I hereby certify that on the 7th day of August,
2019, a true and correct copy of the foregoing was
filed with the Court via ECF/CMS, and as a safeguard
a copy was emailed to the following:

Ryan D. Tansey
ryan.tansey@usdoj.gov,


/s/ Brian J. Stibitz




ENTRY OF APPEARANCE                                                      Page 2 of 2
USA v. Gordon
Case No. 4:19-cr-00009-RRB-SAO
